Hooker, J.
Defendants, Torrent and Petrie, became interested in a land deal, wherein the former, upon information furnished by the latter, purchased, for $769,000, certain tracts of pine timber, under an arrangement that Petrie was to have a share of the profits. Effect was given to this arrangement in- a suit between them, reported in 88 Mich. 43. All of the tracts were sold, except one, called the “ Kalkaska Tract,” leaving the profits — to a *69portion of which Petrie was entitled — to be made from the disposition of this parcel. A contract was made between Torrent and a concern called the Smith Lumber Company to lumber said tract and saw the logs upon joint account, which that company was engaged in doing during the pendency of said suit, and still continues.
After the decision of this Court in 88 Mich., Stever, whose deceased wife was Torrent's daughter, commenced this suit against Torrent, making Petrie a party. It is, in substance, a claim that Torrent made an oral agreement with him to sell to him the Kalkaska tract for 1200,000, without interest, and to take his pay from the earnings of the contract with the Smith Lumber Company, which earnings he was then receiving. As leading up to this arrangement," the bill stated — and testimony was introduced tending to show — that Stever sold out his business, which was that of •a jeweler, at Torrent's suggestion that it was a “penny business," and that he would aid him in getting into the lumber business; that it was substantially arranged between Torrent and himself that he was to purchase another tract, including the Traverse City mills, for 1250,000, without interest, and that Torrent was to lend him sufficient money to carry on business with; but that this arrangement was not carried out because Torrent got a chance to sell that property advantageously, and the arrangement was made, as stated, for the Kalkaska tract. Stever claims that he did not know that Petrie had any interest in these lands, but that Petrie knew of the deal between him and Torrent; that for a time he (Stever) was at Kalkaska, attending to this business, but his wife became sick, and required his attention, and finally died, and he became crippled through an accident, and afterwards, at Torrent’s suggestion, managed a store which Torrent obtained upon a mortgage, and sold him an interest in, so that his attention to his alleged Kalkaska interests was confined to a comparatively *70short time. It was claimed on his behalf that he was entitled to a performance of his contract by Torrent, and he asks an accounting as to the profits received from the Smith Lumber Company contract.
A large amount of testimony was taken, a considerable portion of which is the most patent hearsay; and, while Stever and Torrent both testify to talk about the Kalkaska tract, there is, to our minds, an absence of that satisfactory proof which should be required to establish complainant’s right to the relief sought. It is unnecessary to analyze the testimony of the several witnesses, and perhaps is sufficient to say that it convinces us that Stever was not as successful, in a business way, as his father-in-law, Torrent, desired, and that Torrent was willing to give him a chance to get into the lumber business, and substantial aid, if he showed ability to manage such business. We cannot, however, believe that he offered to sell him the Grand Traverse land and mills on credit, and to furnish him with money to run the business, or that the parties ever deliberately contracted that Stever should have the Kalkaska tract, as alleged. A large share of the profits of the Torrent purchase was locked up in that tract, and we are not convinced that Torrent deliberately surrendered it. He did send Stever to Kalkaska to keep track of the shipments of lumber under the Smith Lumber Company contract, and encouraged and aided him in purchasing and lumbering with another person some small tracts in the vicinity, furnishing him money, and paying for the sawing of timber from such parcels. Evidently, he did not give promise of great success as a lumberman; and, with the death of his wife, perhaps Torrent’s interest in him lessened. At all events, his visits to Kalkaska ceased, and Torrent had him take charge of the store, selling him a half interest for vastly more than its value, if Stever is to be believed, and in turn being run in debt by Stever, con*71trary to his express agreement, to the amount of ten to twenty thousand dollars, which Torrent had to pay. He also became, personally, Torrent’s debtor, to a large amount. The proof regarding Petrie’s knowledge of the alleged contract is equally unsatisfactory, and is emphatically denied. The evidence very satisfactorily shows that Stever has received large compensation for all that he ever did for Torrent, and that the latter, while at one time disposed to aid him, by reason of the then subsisting relation, refused to make a valid contract, as shown by the testimony of both, and kept matters in his own hands. ¥e think these parties never had an understanding that should be dignified by the name of “ contract,” and that complainant has no ground for equitable relief.
The decree of the circuit court will be affirmed, with costs.
The other Justices concurred.